CH06053 CO

OPTION TO ACQUIRE OIL & GAS LEASE

This Option to Acquire Oil & Gas Lease ("Agreement") is entered into by and
between Cascadia Energy Corp., a Washington corporation ("Cascadia") and Pope
Resources L.P., a Delaware Limited Partnership ("Pope") and is effective as of
May 9, 2006. The parties' addresses for notice purposes are as follows:

 

CASCADIA ENERGY CORP.

POPE RESOURCES L.P.

The Sparing Technology Center

C/O OLYMPIC RESOURCE MANAGEMENT

4100 194th St. SW, Suite 110

19245 TENTH AVENUE NORTHEAST

Lynnwood, WA 98036

POULSBO, WA 98370

Tel: 425-774-9780

TEL: 360-697-6626

Mobile: 206-484-3150

MOBIL: 360-520-1635

Fax: 425-774-9790

FAX: 360-697-1156

 

 

Attn: Thomas J. Deacon - President

ATTN: MIKE MACKELWICH,

 

COLUMBIA TREE FARM

WHEREAS, Cascadia desires to secure from Pope an option to obtain one or more
oil & gas leases pertaining to the property situated in Cowlitz County and Lewis
County, State of Washington, described on Exhibit A attached hereto ("Option
Lands") which, for the purposes of this Agreement, are deemed to include 15,280
gross and 15,280 net mineral acres;

WHEREAS, the parties hereto desire to enter into an option agreement pursuant to
which Cascadia shall have the right to lease the "Option Lands;"

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties herein contained, the parties agree as follows:

1.            Grant of Option. In consideration of the payment by Cascadia to
Pope of One Dollar ($1) per net mineral acre, being a total consideration of
Fifteen Thousand Two Hundred and Eighty Dollars ($15,280), the receipt and
sufficiency of which is hereby acknowledged, Pope does hereby grant and convey
to Cascadia, its successors and assigns, the sole and exclusive right and option
(the "Option") to obtain one or more Oil & Gas Leases pertaining to the Option
Lands, each in the form attached hereto as Exhibit B ("Lease").

2.            Term of Option; Break Up Fee. The initial term of this Agreement
shall be for a period of eighteen (18) months, commencing on the effective date
hereof and ending on November 9, 2007 (the "Initial Term"). If during the
Initial Term (i) Cascadia expends at least Two Hundred Thousand Dollars
($200,000) exploring and developing geological leads within the Vader or Cedar
Creek areas (as identified on Exhibit C attached hereto), and (ii) notifies Pope
that is has done so and provides proof of such expenditures reasonably
satisfactory to Pope, then the Initial term shall be extended for an additional
one (1) year. If the above conditions for extension of the Initial Term are not
satisfied, this Agreement shall terminate as of the expiration of the Initial
Term and, as additional consideration for this Agreement, Cascadia shall pay to

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Pope the additional sum of Thirty Thousand Five Hundred Sixty Dollars ($30,560).
If such conditions are satisfied, this Agreement shall terminate at the end of
such one (1) year extension, and except under any Lease(s) executed pursuant
hereto, the parties shall have no further rights or obligations hereunder.

3.            Execution of Leases. If the conditions for extension of the
Initial Term set forth in Section 2 are satisfied, Cascadia thereafter may, at
its option, on or before the termination of this Agreement, to enter into one or
more Leases, covering some or all of the Option Lands. In the event Cascadia
desires to exercise its rights hereunder, Cascadia shall notify Pope during the
term of this Agreement and such notice shall contain: (i) a statement that
Cascadia is exercising its rights hereunder; and (ii) one or more completed
Lease(s) executed by Cascadia containing a legal description of the property to
be leased. The effective date of the Lease(s) will be, at Cascadia's option, any
date (inclusive) between the effective date of this Agreement and the expiration
of the term hereof. There shall be no bonus payment due under any Lease.
Cascadia may select the Option Lands to be covered by any Lease in its sole
discretion; provided, however, that the selected lands for any Lease must
comprise a minimum of Six Hundred Forty (640) acres.

4.            Geological Information; Well Logs. Whether or not Cascadia elects
to enter into a Lease hereunder, at the expiration or sooner termination of the
term hereof, Cascadia shall provide Pope with copies of all geological or other
exploratory data developed with respect to the Option Lands, including without
limitation topographic maps, survey maps, site plans, land use maps, engineering
data, feasibility studies, soil tests, water tests, governmental permits, permit
applications, seismic data and interpretations thereof, drilling and geophysical
well logs, drilling reports, hydrologic information, coal mining maps and
reports, coat analysis, and coal core hole data, together with copies of all
title commitments, title abstracts or documents affecting title to the Option
Lands. Pope understands that except for data available to the public through
recording or filing in governmental offices, such data is proprietary to
Cascadia. Cascadia shall label any such documents reasonably believed by
Cascadia to be proprietary and secret as "confidential" and Pope hereby agrees
that it shall maintain all such information acquired hereunder in confidence for
a period of three years after termination of this Lease and may use such
information for its own data base files and engineering requirements but not
otherwise.

5.            Notices. All written notices permitted or required by this lease
to be given Pope and Cascadia shall be sent to their respective addresses listed
on page 1 above, shall be sent by certified United States mail or commercial
courier service, and shall identify this lease by date, parties, description and
any recording data; provided that either party may change such notice address by
giving written notice to the other party specifying the new address. Notices
given by certified mail shall be deemed given three (3) business days after
mailing. Notices given by commercial courier shall be deemed given on delivery
to the specified address.

6.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, their respective heirs, successors,
and assigns; provided, however that neither this Agreement nor the obligations
hereunder may be transferred or assigned by Cascadia, in whole or in part,
except to its current partner in the project area, Comet

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

Ridge USA, Inc., or Comet's wholly owned Washington state subsidiary, St. Helens
Energy, LLC , without Pope's prior written consent.

7.            Authority. Each party to this Agreement, and each individual
signing on behalf of each party, hereby represents and warrants to the other
that it has full power and authority to enter into this Agreement and that its
execution, delivery, and performance of this Agreement has been fully authorized
and approved, and that no further corporate approvals or consents are required
to bind such party.

8.            Exhibits. Exhibits A, B and C referred to herein are incorporated
in this Agreement in their entirety.

9.            Disclaimer of Warranty. The rights herein granted to Cascadia are
limited to those owned by Pope. Pope makes no representation or warranty,
express or implied, as to its right, title or interest in or to the Option Lands
or to the mineral estate therein, and Pope shall have no liability to Cascadia
in connection therewith. Cascadia shall bear all risk with respect to the
matters of title.

10.          Indemnity. Cascadia shall indemnify, defend, and hold Pope harmless
from and against any loss, liability, claim, damage, cost or expense (including,
but not limited to, reasonable attorney fees and all costs of litigation or
investigation) arising out of or in any way connected with (a) Cascadia's use or
occupation of the Option Lands or lands adjacent thereto or Cascadia's surface
or subsurface operations thereon, including, without limitation, any
environmental investigation, cleanup or abatement which may be ordered by any
court or any governmental entity having proper jurisdiction in connection with
any release caused or exacerbated by Cascadia, its agents or contractors, of any
toxic or hazardous waste, substance, or pollutant (identified as such by any
federal, state, or local law), or any petroleum product (collectively "Toxic
Substances") on, in, or about the Option Lands, (b) Cascadia's breach of any
covenant herein contained, or (c) any assertion or allegation by any other party
of the wrongful or erroneous payment of any amount made under this Agreement.
This Section 10 shall survive termination of this Agreement. Cascadia shall
notify Pope with reasonable promptness of any such loss, liability, claim or
damage, and Pope shall have the night, if it so elects, to have its attorneys
participate in processing or defending the same.

11.          General. This is the entire agreement of the parties with respect
to the subject matter hereof, and supersedes all prior agreements or
understandings, written or oral. This Agreement may be modified only in writing
signed by both parties. The invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof. Any waiver hereunder must be in writing. Any waiver of
any right or remedy hereunder with respect to any default shall not constitute a
waiver of the same or any other right or remedy with respect to any other
default hereunder. This Agreement is for the benefit only of the parties hereto
and shall inure to the benefit of and bind the successors and assigns of the
parties hereto. In any suit, action or appeal therefrom to enforce or interpret
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses incurred therein, including reasonable attorneys' fees and other costs
of litigation. This Agreement may be executed and delivered in counterparts,
each of which shall be deemed as an

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

original and all of which shall constitute one and the same agreement. Time is
of the essence hereof.

12.          Recording. This Agreement shall not be -recorded in any public
records. On request, Pope will execute a Memorandum of Agreement in a form
suitable for recording.

13.          Governing Law; Jurisdiction and Venue. This Agreement will be
governed by and construed in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law. Venue in
any action under this Agreement shall be in Cowlitz, Lewis or King County,
Washington, at the election of Pope. Each of the parties irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Washington and of the United States of America located in the
State of Washington for any litigation arising out of or relating to this
Agreement and agrees not to commence any litigation relating to the Agreement
except in such courts, waives any objection to the laying of venue of any such
litigation in such courts, and agrees not to plead or claim that such litigation
brought in such courts has been brought in an inconvenient forum.

EXECUTED AND EFFECTIVE as of the date first above written.

 

CASCADIA ENERGY CORP.

 

POPE RESOURCES L.P. by Pope MGP, Inc, Its General Partner

 

 

 

By: /s/ Thomas J. Deacon

 

By: /s/ David L. Nunes

Thomas J. Deacon

 

David L. Nunes

Its: President

 

Its: President

 

EXHIBITS

Exhibit A - Option Lands

Exhibit B - Form of Oil & Gas Lease

Exhibit C - Vader or Cedar Creek Areas

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

CH06053 CO

STATE OF WASHINGTON

}

ss

COUNTY OF

On this 9 day of May, 2006, before me personally appeared DAVID L. NUNES, to me
known to be the PRESIDENT, the corporation that executed the within and
foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation, for the uses and purposes therein
mentioned, and on oath stated that he was authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year herein first above written.

 

Notary Public

State of Washington

SIMONE G. TADE

My Appointment Expires Sep 10, 2009

 

 

/s/ Simone G. Tade

Notary Public in and for the State of Washington. My appointment expires:
SEPTEMBER 10, 2009.

 

 

STATE OF WASHINGTON

}

ss

COUNTY OF SNOHOMISH

On this 4th day of May, 2005, before me personally appeared Thomas J. Deacon, to
me known to be the President of Cascadia Energy Corp., the corporation that
executed the within and foregoing instrument, and acknowledged said instrument
to be the free and voluntary act and deed of said corporation, for the uses and
purposes therein mentioned, and on oath stated that he was authorized to execute
said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year herein first above written.

 

 

 

/s/ Hester Nicole Norton

Notary Public in and for the State of Washington. My appointment expires:
February 7, 2010.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit "A"

To that certain Option to

Acquire Oil & Gas Lease Agreement

dated May 9, 2006 by and

between "Pope Resources L.P.

and Cascadia Energy Corp.

Lewis County, Washington

Township 11 North, Range 2 West, W.M.

Section 30

SE/4 NE/4, NE/4 SE/4

Cowlitz County Washington

Township 9 North, Range 1 West, W.M.

Section 19

SW/4 NW/4, W/2 SW/4

Township 9 North, Range 2 West, W.M.

Section 24

SE/4 NE/4, NE/4 SE/4, S/2 SE/4

Section 25

E/2

Township 10 North, Range 1 West, W.M.

Section 1

All

Section 2

S/2 NW/4

Section 3

All

Section 4

N/2, W/2 SW/4

Section 5

All

Section 6

All ex. NE/4 NE/4

Section 7

All

Section 8

All

Section 9

All

Section 10

Ptn. SE/4

Section 11

All ex. NE/4 NW/4

Section 13

Ptn. W/2

Section 16

N/2 NE/4, NW/4

Section 17

All

Section 18

All

Section 19

All

 

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 



CH06053 CO

(Township 10 North, Range 1 West, W.M. Cont'd)

Section 20

Ptn. E/2 E/2, NW/4 NE/4, E/2 NW/4, Ptn. N/2 SE/4, SE/4 SE/4

Section 21

All ex. Toutle River Forest Tracts # 1

Section 23

Ptn. SE/4, N/2 SW/4

Section 25

Ptn. E/2 SW/4

Section 29

N/2 NE/4, NW/4, NW/4 SW/4, SE/4

Section 30

E/2 NE/4, NE/4 SE/4

Section 31

NW/4 NE/4

Township 10 North, Range 2 West, W.M.

Section 1

W/2 SW/4

Section 9

NW/4 SW/4

Section 10

Ptn. E/2 NE/4, Ptn. SE/4

Section 11

E 3/4, Ptn. W/2 W/2

Section 12

NE/4, S/2

Section 13

All

Section 14

E 3/4, Ptn. W/2 W/2

Section 15

Ptn. E/2

Section 22

Ptn. NE/4, Ptn. NE/4 SE/4

Section 23

All ex. Plat of Toutle River Forest Tracts # 5, ex. lying S & E of Toutle River,
ex. Ptn. SW/4 SW/4, ex. Ptn. NW/4 NW/4

Section 24

NE/4 NE/4, N/2 NW/4, SW/4 NW/4, NW/4 SW/4, S/2 S/2 N & E of River.

Section 25

W/2, N/2 SE/4, SE/4 SE/4

Section 27

Pt. NE/4 NW/4

Section 28

E/2 SE/4

Section 33

S/2 SE/4

Section 34

Ptn, GL # 7 & 8, W/2 SW/4

Section 35

Ptn. NE/4 NE/4, Ptn. SE/4 SE/4

Section 36

NE/4 NW/4

 

 


--------------------------------------------------------------------------------



 

 

CH06053 CO

Exhibit "B"

FORM OF OIL AND GAS LEASE

THIS OIL AND GAS LEASE (this "Lease") is made and entered into as of the ______
day of ________________200__ by and between Pope Resources L.P., a Delaware
limited partnership authorized and doing business in the State of Washington,
whose address is C/O Olympic Resource Management, 19245 Tenth Avenue Northeast,
Poulsbo, WA 98370 ("Lessor"), and Cascadia Energy Corp., a Washington
corporation, whose address is The Sparling Technology Center, 4100 194th St.,
Suite 110, Lynnwood, WA 98036 ("Lessee").

1.            Lease of Mineral Estate; Use. Lessor hereby leases unto the
Lessee, its successors and assigns, and Lessee hereby leases from Lessor, all of
Lessor's right, title and interest in the lands described on Exhibit A attached
hereto and incorporated herein (the "Leased Premises"), including all interests
therein which Lessor may acquire by operation of law, reversion or otherwise.

Lessor claims no interest in the surface estate and leases surface rights only
to the extent Lessor has such rights by virtue of its ownership of the mineral
estate and only to the extent, if any, of such rights owned by Lessor; and
Lessor hereby leases only such mineral rights, if any, as it has in the Leased
Premises; and Lessor makes no warranties express or implied regarding ownership
of any interest in the Leased Premises, Lessee agrees that Lessor shall not be
liable to Lessee for any defects, liens or encumbrances on Lessor's title to the
Leased Premises, or any portion thereof, or as to any gas or oil found in the
Leased Premises or taken from the Leased Premises, provided that if Lessor owns
less than the entire fee simple mineral estate in any part of the Leased
Premises giving the right of production of oil and gas, the rental and royalties
payable to Lessor hereunder shall be proportionately reduced insofar as the
property to which Lessor's title has failed in whole or in part is concerned. If
at any time persons other than Lessor claim to be entitled to any royalty,
rental, bonus bid, or other payment under this Lease, then upon receiving notice
of such claim Lessee may suspend payment of the disputed amounts to Lessor and
may deposit such amounts into an interest bearing account pending resolution of
the dispute. Timely payment of any amount into such an account with prior notice
to Lessor of such claim from such other person or persons, shall have the same
effect as if such amount had been timely paid to Lessor.

For the purpose of calculating rents, but not royalties, the Leased Premises
shall be deemed to contain Fifteen Thousand Two Hundred Eighty acres (15,280)
net mineral acres whether or not the actual amount is more or less, and whether
or not Lessor acquires additional interests in the Leased Premises.

Subject to the terms and conditions set forth herein, Lessee may use the Leased
Premises solely for the purposes of (a) exploring for oil and gas by geological,

geophysical and all other methods, including drilling, (b) operating and
producing from oil and gas wells, (c) drilling, establishing and utilizing wells
for the extraction and disposition of water, brine or other fluids, (d)
enhancement of production and recovery of such products, and (e) the

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

construction and operation of structures and facilities on the Leased Premises,
as reasonably required in connection with treating, producing, caring for and
saving such products, including but not limited to pipelines, roads, power and
communication lines, pump and power stations, all incidental to the foregoing
uses, and for no other uses or purposes or extraction of any other products;
provided, however, that nothing herein shall give Lessee the right to erect or
maintain on the Leased Premises any dwelling house for employees or for the use
of others or any refinery or natural gas plant. No right is given hereby for
Lessee to maintain on the Leased Premises any "tank farm" as that term is
commonly used and understood in pipeline or refinery operations, but only to
maintain such tanks (in addition to those required for storage of fuel and water
for its operations hereunder) as may be usual or customary for the accumulation,
treatment and preparation for shipment of oil or gas from the Leased Premises.
As used in this Lease, the term "gas" includes without limitation, all occluded
natural gas, sometimes known as coal bed methane, coal bed gas, or coal seam
gas, occurring within and emitted from coal beds, coal seams, other coal
deposits, and contained in void spaces created by underground coal and mineral
mining by others.

2.            TERM. Unless sooner terminated as provided herein, the primary
term of this Lease shall be (5) years commencing on the date hereof, and the
term shall continue thereafter as long as oil and gas, or either of them, is
produced in commercial quantities from the Leased Premises or from acreage
pooled therewith by Lessee, its successors and assigns.

3.            NET MINERAL ACRE. This Lease is based or net mineral acres. A net
mineral acre is defined as that fractional portion of the mineral rights on any
given acre owned by the Lessor. If Lessor owns 100% of the mineral rights, one
net mineral acre equals one acre. If Lessor owns a percentage of the mineral
rights in any acre, the net mineral acre equals that percentage of the acre
(e.g. if Lessor owns an undivided 1/2 of the mineral rights in an acre, the net
mineral acre equals 1/2 acre).

4.            RENTS. Lessee agrees to pay to Lessor annual rent in the amount of
one dollar ($1.00) per net mineral acre, in advance, commencing on the hereof
and continuing thereafter on each anniversary of the date hereof. The Leased
Premises is neither divisible nor severable, except as otherwise provided, and
such rent is required for all such property as described. Lessee's obligation to
pay rent shall continue throughout the term of this Lease, notwithstanding
expiration of the primary term. Rent paid pursuant to this Lease shall be in
addition to and not in lieu of any royalty due to Lessor for leased substances
produced under this Lease during the year for which such rent has been paid. All
rental payments shall be made payable to Lessor and shall be mailed to Lessor,
c/o Olympic Resource Management, 321 Maurin, Suite C, Chehalis, WA 98532, or to
such other address as Lessor shall specify in writing. Any payment or tender
which is made in a good faith attempt to make proper payment, but which is
erroneous in whole or in part as to parties, amounts or depository, shall
nevertheless be sufficient to prevent termination of this Lease and to extend
the time within which operations may be conducted in the same manner as though a
proper payment has been made; provided, however, that Lessee shall correct such
error within fifteen days after Lessee has received notice thereof from Lessor.

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

5.

ROYALTIES. In addition to rent under Section 4,

a. During the primary term of five (5) years from the date of this Lease, except
for oil and gas used on the Leased Premises, or on land pooled therewith for
development and production, Lessee agrees to pay monthly to Lessor the following
royalties:

1. One-eighth (1/8) of the market value at the well head of oil of like grade
and gravity prevailing for the field or pool where produced on the day that it
is shipped, of all oil produced and saved pursuant to this Lease.

2. One-eighth (1/8) of the gross proceeds received by Lessee from the sale of
gas, including casinghead gas and other gaseous substances sold by Lessee, as
calculated at the wellhead; but if gas, including casinghead gas and other
gaseous substances, is used by Lessee off the lands subject to this Lease or
pooled therewith, one-eighth (1/8) of the market value calculated at the
wellhead.

b. During the term following the primary term of five (5) years from the date of
this Lease, and as long thereafter as this lease shall remain in force, except
for oil and gas used on the Land, or on land pooled therewith for development
and production, Lessee agrees to pay monthly to Lessor the following royalties:

1. Three-sixteenths (3/16) of the market value at the well head of oil of like
grade and gravity prevailing for the field or pool where produced on the day
that it is shipped, of all oil produced and saved pursuant to this Lease.

2. Three-sixteenths (3/16) of the gross proceeds received by Lessee from the
sale of gas, including casinghead gas and other gaseous substances sold by
Lessee, as calculated at the wellhead; but if gas, including casinghead gas and
other gaseous substances, is used by Lessee off the lands subject to this Lease
or pooled therewith, three-sixteenths (3/16) of the market value calculated at
the wellhead.

6.            ROYALTIES IN KIND. Whenever, at the option of Lessor, which may be
exercised from time to time, but upon not less than thirty (30) days notice to
Lessee and at intervals of not less than six (6) months, Lessor elects to take
it's royalty on leased substances in kind, Lessee shall deliver free of charge
on the Land, or at such places as Lessor and Lessee mutually agree upon, to
Lessor, or to such individual, firm or corporation as Lessor may designate, all
royalty substances produced and saved from said lands. Such substances shall be
in good and merchantable condition, Lessee agrees, if necessary, to furnish
storage for royalty substances, excluding gaseous substances, free of charge for
thirty (30) days after the substances are produced from said lands. Lessee shall
not be held liable for the value of royalty substances that are lost or
destroyed from causes beyond Lessee's reasonable control.

7.            SHUT-IN WELLS. If at any time, either before or after the
expiration of the primary term of this lease, there is any gas well capable of
producing gas in paying quantities but which is shut-in (i.e. temporarily
halted), either before or after production therefrom and the production
therefrom is not sold or used off the leased premises for a period of 90
consecutive days, and this lease is not being maintained by production of leased
substances, operations, or otherwise, Lessee shall pay or tender as shut-in gas
royalty ten dollars ($10.00) per acre per year for the

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

number of acres then covered by this lease. If the shut-in well is in a pooled
or proration unit then this fee shall be measured by the acreage only in the
pooled or proration unit for said well. This payment shall be in addition to the
minimum annual rental and not in lieu of or as a deduction toward said annual
rental. Such payment shall be due on the last day of the next succeeding month
following the calendar month in which said 90 day period so expires which last
day of the month is hereinafter referred as the "shut-in royalty date." In like
manner on or before each annual succeeding shut-in royalty date, which such gas
well remains shut-in, Lessee shall make payment of shut-in gas royalty in the
same amount and manner. A shut-in gas well for which such shut-in gas royalty is
being paid shall be considered under this lease as a well producing gas in
paying quantities for the purpose of continuing this lease. However, no such
payment shall serve, in lieu of actual production, to continue this lease for a
period in excess of five (5) years after oil and/or gas is discovered in paying
quantities upon the Land. No payment of shut-in royalty shall relieve Lessee of
the duty to use due diligence to obtain a market for such gas. As used in this
Lease, production in "paying quantities" means that the market value of oil or
gas, less royalties, exceeds out-of-pocket operational expenses, not including
capital expenses or non-cash items such as depreciation, for the immediately
preceding six (6) month period.

8.            PAYMENT OF ROYALTIES. Unless the time of payment is otherwise
extended by the Lessor, Lessee shall make payment on or before the last day of
the second calendar month succeeding the month of production and removal for
sale of oil or gas from the Leased Premises and such payment shall be
accompanied by a statement which shall show the amount of oil or gas produced
and saved during the calendar month covered by the payment, the market value of
oil of like grade or gravity at the wellhead, the gross proceeds received by
Lessee from sale of gas, the total amount of all sales, and any bonus or other
increase in price actually paid to Lessee. Review of such statements and
acceptance of payment shall not constitute a waiver of amounts properly owing
under this Lease. Late payments shall bear interest at rate of 18 percent per
year from the date due until paid. Payments shall be deemed made or tendered
when received by Lessor.

9.            LESSOR'S LIEN. Lessee hereby grants to Lessor a lien upon and a
security interest in all oil and gas produced hereunder, and the proceeds
thereof, including without limitation accounts, as security for unpaid
royalties.

10.          POOLING OF INTERESTS. Lessee is hereby granted the right and power
to pool or combine the acreage covered by this lease, or any part thereof, with
other contiguous lands under lease by Lessor at any time and from time to time,
before or after production is obtained on these Leased Premises, but only after
obtaining the prior written consent of Lessor, when in Lessee's judgment it is
necessary or advisable to do so for the prevention of waste and the conservation
and the greatest ultimate recovery of oil and gas. Such pooling shall be into a
unit or units not exceeding 40 acres for oil production or 160 acres for gas
production or the minimum spacing unit (if any exists) for a single well imposed
by any federal or state law, order, rule, or regulation, whichever is larger.
Such pooling, if consented to by Lessor, shall be effective by Lessee's
executing and filing in the office where this Lease is recorded an instrument
identifying and describing the pooled acreage and signed by Lessor and Lessee.

The production of pooled substances and the development and operation on any
portion of a unit so pooled, including the commencement, drilling, completion
and operation of a well thereon,

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

shall be considered and construed, and shall have the same effect, as
production, development, and operation on the pooled portion of the Leased
Premises under the terms of this Lease; provided, however, that any portion of
the Leased Premises not included within such unit shall be the subject of
further rental, development or release in accordance with the terms of this
Lease, and Lessee shall not be entitled to hold any land not so included by
virtue of drilling upon or production from land included in such unit. Royalties
herein provided shall accrue and be paid to Lessor on pooled substances produced
from any unit in the proportion, but only to the proportion, that the Lessor's
net acreage interest in the land covered by this Lease and placed in the unit
bears to the total acreage of the land placed in the unit.

Notwithstanding any provision herein to the contrary, if within 90 days before
the expiration of the primary term of this Lease, Lessee conducts operations for
the drilling of a well of the type that is standard in the industry to test the
productivity of hydrocarbons on the Leased Premises or on lands pooled
therewith, this Lease shall continue in effect thereafter as to all said lands
as long as Lessee conducts drilling operations with at least one string of tools
with no more than 90 days between the completion or abandonment of one well and
the commencement of drilling of another well until Lessee shall have drilled the
equivalent of at least one well to each 40 acres of leased land if oil is
discovered in paying quantities or one well to each 160 acres of leased land if
gas, but not oil, is discovered in paying quantities. It is further provided
that after the expiration of the primary term of this Lease each well drilled by
Lessee will earn Lessee a 90 day extension of the primary term and Lessee will
accumulate or "bank" the time earned by drilling more than one well in a 90 day
period provided however that the maximum term Lessee may have earned at any time
pursuant to this provision shall be a total of 18 months. Upon the expiration of
the primary term of this lease or at such time Lessee concludes continuous
drilling operations as provided in this paragraph, whichever is the later date,
all rights under this Lease shall terminate as to all but 160 acres in
reasonably compact shape surrounding each gas well or 40 acres in reasonably
compact shape surrounding each oil well producing or which may then be capable
of producing in paying quantities, or upon which drilling, reworking or other
operations calculated to restore production are being pursued as herein
provided. After the expiration of the primary term of this Lease, if production
in any well permanently ceases from any cause and this Lease is not otherwise
being maintained, this Lease shall terminate as to the lands held thereby unless
Lessee within 90 days thereafter commences reworking operations or the actual
drilling of a new well thereon. In such event, this Lease will continue in
effect as to the lands held thereby so long as such drilling or reworking is
prosecuted with no cessation of such operations for more than 90 consecutive
days until production is restored.

11.          OFFSET WELLS. During the term of this Lease, if a well producing
gas or oil in paying quantities (an "outside well") is drilled by Lessee or by a
third party upon adjacent land the mineral interest in which is not owned by
Lessor, or on land not pooled with Leased Premises, and is located within 1,320
feet (the "offset distance") from a boundary of the Leased Premises, Lessee
shall either (a) offset such outside well by the commencement of drilling
operations at a suitable offset location on the Leased Premises within ninety
(90) days after it is ascertained that the production of oil or gas from such
outside well is in paying quantities or (b) release to Lessor the lease acreage
(40 acres if the outside well is producing oil or 160 acres if the outside well
is producing gas) in the offset location. A suitable offset location within the
Leased Premises shall be one which is within the offset distance from the
boundary and not more than twice the offset distance from a line drawn from the
outside well to the nearest point in said

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

boundary and extended through the Leased Premises. Notwithstanding the
foregoing, this Section 11 shall not apply if there already exists or is being
drilled on the Leased Premises a well at a suitable offset location, producing
from the same zone or strata as the outside well.

12.          ON SITE USE. Lessee shall have the right to use, free of cost, gas,
oil and water produced from Lessee's wells and from surface waters on the Leased
Premises only for Lessee's operations on the Leased Premises for the purposes
described in Section 1, but not from Lessor's wells and reservoirs or wells of
the Surface Owner (defined below). Use of any water is subject to the applicable
provisions of local, state and federal law and the rights of any other persons
or entities in such water. Once Lessee commences production of water from an oil
or gas well or a water well on the Leased Premises, Lessee shall, at its sole
cost and risk, take all steps required by applicable laws and regulations with
respect to measuring and maintaining required water quality standards of wells
or surface water affected by Lessee's operations. If a water well or spring
experiences a reduction of capacity to deliver water in quantity and/or quality
sufficient to support the ordinary and customary use of the well or spring
(referred to as being "impaired"), Lessor shall first take reasonable steps to
verify that the impairment is not due to mechanical, electrical, down hole
integrity, or pump problems, and, if none of these problems appear to be the
cause of the impairment, Lessor shall notify Lessee of the impairment. Within 60
days of the receipt of notice of impairment, Lessee shall restore the access of
the surface owner or other owner of the impaired well or spring, to water of
sufficient quantity and quality to offset such impairment by reconfiguring,
redrilling the well, the drilling of a new well, or by other means. It is
recognized that additional power costs may be associated with any
reconfiguration of an impaired water well which additional power costs shall be
paid for by Lessee. The specific site of the well or water access may be changed
by mutual agreement of Lessee and the surface owner or other owner of the
impaired well or spring.

13.          SURFACE USE. The surface of the lands covered by this Lease is not
held or owned by Lessor, and the surface rights are held by one or more surface
owners or a tenants of the surface owner(s) (collectively, the "Surface Owner").
Lessee shall conduct its operations hereunder so as not to interfere
unreasonably with Surface Owner in the operation of its business and will
notify, coordinate and comply with Surface Owner fully. Lessee shall be solely
responsible for full compensation of Surface Owner(s) for, but not limited to,
land damage, roadway access, and/or roadway maintenance, Lessee agrees that:

a.            Operations - Lessee shall comply with all local, state and federal
laws and regulations regarding the construction of pipelines on or over the
Leased Premises.

b.            Drilling Sites and Facilities - All well site locations shall be
limited to approximately one and one-half (1 1/2) acres of land while drilling
and no more than one-half (1/2) acre for permanent facilities. No wells shall be
drilled within 1,000 feet of any residence, house or barn on the property
without the prior written consent of Lessor. No housing or dwelling unit shall
be constructed or placed on Lessor's land by Lessee.

c.            Roads and Pipelines - Lessee agrees to work in cooperation with
Surface Owner prior to planning or building any roads or pipelines across the
Leased Premises. In addition, Lessee agrees to conduct its operations hereunder
so as to interfere with Surface Owner's use of

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

the land as little as is consistent with the economical and prudent development
of the Leased Premises for oil and gas.

d.            When Lessee's operations will result in the clearance of timber
that is not ready for commercial harvest, Lessee shall pay Surface Owner a
clearance fee to compensate Surface Owner for the loss caused by cutting such
partially grown trees and replacing them with seedlings.

e.            Fire Prevention and Reporting - Lessee shall immediately report to
the responsible agency any fire which may arise upon or threaten the Leased
Premises or adjoining lands. Lessee shall take all reasonable precautions to
avoid starting any fires and will make every reasonable effort, at its sole
expense, to control, extinguish or prevent the spread of fire on, to or from the
Leased Premises. During fire season, Lessee shall have appropriate fire
equipment on site as necessary or required by State or Fire Protective
Association inspection requirements to perform reasonable effort initial attack.

f.             Environmental - Lessee will comply fully with all local, state
and federal environmental laws and regulations in conducting any and all
operations on the Leased Premises.

14.          REMOVAL OF MACHINERY AND FIXTURES. Lessee shall, within a period of
180 days after the termination of the primary or any extended term of this Lease
with respect to all or any portion of the Leased Premises, remove all machinery
and fixtures placed by it on the portion of the Leased Premises to which the
termination is applicable, including drawing and removing all casings. All dry
or abandoned holes shall be plugged, all excavations filled and such Leased
Premises otherwise restored to their original condition except as otherwise
expressly permitted by Lessor in writing. Nothing contained herein shall be
construed as permitting or requiring the forfeiture of Lessee's machinery,
equipment and fixtures as a penalty for any alleged breach hereunder. Following
said 180 day period, Lessor shall have the right to remove and dispose of in any
manner all such machinery and fixtures not so removed from such portion of the
Leased Premises by Lessee. All costs of removal shall be paid by Lessee.

15.          LIENS. Lessee, at its own cost and expense, shall pay for all labor
performed and materials furnished in the operations of Lessee hereunder and
Lessor shall not be chargeable with, or liable for, any part thereof. Lessee
shall protect the Leased Premises from liens of every character arising from its
operations. Lessor and Surface Owner may post and keep posted on the Leased
Premises notices to protect the same from liens and/or take any and all measures
provided by law to protect the Leased Premises from liens.

16.          AUDIT AND INSPECTION. Lessor, at all reasonable times, through one
or more agents, may inspect the Leased Premises and the work done or in progress
thereon, and the production therefrom. Lessor, upon reasonable notice and at its
expense, also may examine the books and records kept by Lessee in relation to
the amount and character of the production from the Leased Premises and sale or
disposition thereof, including without limitation contracts for sale of oil and
gas and accounts arising from such sales. Lessee, on written request of Lessor,
shall give Lessor and its agents access to, and also shall provide copies of
logs of all wells drilled by Lessee on the Leased Premises. Lessor, no more
frequently than once each quarter, may verify from the books and records of
Lessee the prices received by Lessee for any oil or gas

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

covered by this Lease which is sold on or from the Leased Premises, or used away
from the Leased Premises or lands pooled therewith. Lessee shall promptly report
to Lessor in writing any changes in the status of production or drilling
operations that could affect the duration of this Lease. Lessor hereby agrees
that it shall maintain all information acquired hereunder in the strictest
confidence and shall not use such information for any purpose whatsoever except
to verify Lessee's performance of its obligation under this Lease while the
Lease remains in effect. Lessee agrees to provide Lessor access to or copies of
all documents in its possession from time to time that relate to the exploration
for or development of oil or gas from the Leased Premises, and copies of all
title commitments, title abstracts or documents affecting title to the Leased
Premises. The term "document" shall include without limitation the following:
Topographic maps, survey maps, site plans, land use maps, engineering data,
feasibility studies, soil tests, water tests, governmental permits, permit
applications, seismic data and interpretations thereof, drilling and geophysical
well logs, drilling reports, hydrologic information, coal mining maps and
reports, coal analysis, and coal core hole data. Lessor understands that except
for data available to the public through recording or filing in governmental
offices, such data is proprietary to Lessee. Lessee shall label any such
documents reasonably believed by Lessee to be proprietary and secret as
"confidential" and Lessor hereby agrees that it shall maintain all such
information acquired hereunder in confidence for a period of three years after
termination of this Lease and may use such information for its own data base
files and engineering requirements but not otherwise.

17.          INDEMNIFICATION. Lessee shall indemnify, defend, and hold Lessor
harmless from and against any loss, liability, claim, damage, cost or expense
(including, but not limited to, reasonable attorney fees and all costs of
litigation or investigation) arising out of or in any way connected with (a)
Lessee's use or occupation of the Leased Premises or lands adjacent thereto or
Lessee's surface or subsurface operations thereon, including, without
limitation, any changes in the quality or quantity of well water, on or off the
Leased Premises, arising from or related to Lessee's operations or presence on
the Leased Premises, or any environmental investigation, cleanup or abatement
which may be ordered by any court or any governmental entity having proper
jurisdiction in connection with any release caused or exacerbated by Lessee, its
agents or contractors, of any toxic or hazardous waste, substance, or pollutant
(identified as such by any federal, state, or local law), or any petroleum
product (collectively "Toxic Substances") on, in, or about the Leased Premises,
(b) Lessee's breach of any covenant herein contained, or (c) any assertion or
allegation by any other party of the wrongful or erroneous payment of any
royalty, rental, bonus bid, or other payment made under this Lease. This Section
17 shall survive termination of this Lease. Lessee shall notify Lessor with
reasonable promptness of any such loss, liability, claim or damage, and Lessor
shall have the right, if it so elects, to have its attorneys participate in
processing or defending the same.

18.          INSURANCE. Prior to conducting any operations on the Leased
Premises, Lessee shall obtain and maintain Insurance for the following
coverages, which coverages shall apply with respect to work performed by Lessee
and all of Lessee's subcontractors, agents and employees:

 

(a)

Commercial general liability coverage with minimum liability of $2,000,000
aggregate Bodily Injury and $2,000,000 aggregate Property Damage including
Loggers broad form B or its equivalent and such policy shall include Contractual
Liability coverage to cover the Lessee's indemnification and other obligations
under

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

this Agreement. Coverage shall also extend to Completed Operations and Third
Party Firefighting Expense, Broad Form Property Damage, and Independent
Contractor's coverage;

 

(b)

Motor vehicle public liability and property damage coverage of not less than
$2,000,000 combined single limit per occurrence for bodily injury and property
damage; and

 

(c)

Workers' Compensation and Employer's liability coverage as required by statute.
Lessee shall require that all employers working under this Lease are subject to
the Washington Workers' Compensation Law and shall comply therewith and with all
other applicable laws and regulations.

Prior to commencement of any work, Lessee shall furnish to Lessor certificates
of insurance evidencing that the required insurance, including both liability
and workers' compensation insurance, has been issued to Lessee and all
subcontractors, and is in force on the date of the certificates. Lessor, at its
option, may require complete copies of the above described policies. The
adequacy of all insurance shall be subject to approval by the Lessor, which
shall not be unreasonably withheld. All insurance shall be written by a company
or companies authorized to do business in the State of Washington.

Lessor shall be named as additional insured with respect to liability arising
out of Lessee's operations on the Leased Premises on all liability insurance
coverage required under this Lease. Before commencing operations under this
Lease, Lessee shall provide Lessor with a certificate(s) evidencing the required
insurance and showing that Lessor will receive a minimum of fifteen days'
notification of any material modification or termination of coverage.

Before commencing operations under this Lease, Lessee shall furnish Lessor with
a copy of the bond and exploration and permit applications filed with the
Washington State Department of Natural Resources ("DNR") along with copies of
all other permits required by government agencies for work on the Leased
Premises.

19.          TAXES. Lessee shall pay all taxes levied upon or assessed against
its improvements, fixtures, and personal property on, or taxed in connection
with, the Leased Premises, including Lessee's oil stored thereon. Lessee further
agrees to pay, when due, any other ad valorem taxes or assessments the levy of
which was made possible by the execution of this Lease. Payment of taxes levied
upon or assessed against other gas or oil shall be shared in proportion to the
royalty share thereof by all entities or persons entitled to share in the
royalty hereunder, according to their several interests in said royalty, and the
remainder thereof shall be paid by Lessee. Any severance tax or other tax,
assessment or license now or hereafter levied or imposed, measured by the
quantity or value of oil or natural gas produced from the Leased Premises or any
portion thereof, shall be borne by the parties in the same ratio as taxes on oil
or gas. Lessee may pay, and may deduct from the proceeds due Lessor, taxes which
are payable by Lessor on the Leased Premises, which Lessor elects not to pay,
where such non-payment would place Lessee's mineral rights in the Leased
Premises in imminent jeopardy of foreclosure and sale.

 

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

20.          STATE LAWS AND REGULATIONS. Lessee shall, in all of its operations
under this lease and on adjacent lands, comply with all applicable federal,
state, and local laws and with the rules, regulations and orders of any federal,
state or other governmental agency, and shall be responsible for, and at its own
expense obtain, all permits and licenses necessary and proper to carry on its
operations. Lessee shall also comply with all applicable laws and regulations
with respect to the spacing, drilling, or producing of wells, or other
operations in connection with hydrocarbons, and if there be any conflict between
the same and the provisions of this lease, such laws, rules, regulations and
orders shall modify or suspend, as the case may be, the relevant provisions of
this lease.

21.          RELEASE; SURRENDER. Lessee may release or surrender all or any
portion of this Lease or Leased Premises; provided, however, that any partial
surrender shall encompass not less than 160 acres of the Leased Premises and
shall be in a reasonably compact shape. After surrender, Lessee shall be
released from all obligations under this Lease with respect to the lands
surrendered but no such surrender shall release Lessee or its surety from
liability for breach of any monetary obligation under this Lease, with respect
to which Lessee is in default at the time of the filing of such surrender, nor
shall such surrender relieve Lessee or its surety of Lessee's liability for
damage or indemnification of Lessor as provided in this Lease. On the surrender,
expiration or earlier termination or cancellation of this Lease, in whole or in
part, Lessee shall quietly surrender possession to Lessor and file for record a
quitclaim deed in the County Recorder's office. Lessee shall remove all such
Toxic Substances from the Leased Premises, and shall properly clean and
remediate the Leased Premises, upon any release and surrender, or termination,
in whole or in part, of this Lease.

22.

DEFAULT. The following shall constitute "Events of Default" under this Lease:

a. Lessee's failure to deliver or pay when due Lessor's royalty hereunder or any
other amount due hereunder, and expiration of a period of fifteen (15) days
after notice given by Lessor to Lessee describing such failure, without such
delivery or payment having been made;

b. Lessee's failure to keep, perform, observe or comply with any covenant,
requirement or promise of this Lease not described in paragraph a. above, and
the expiration of thirty (30) days after notice given by Lessee describing such
failure, without such failure having been cured, provided however, that if such
failure is not reasonably susceptible of cure within such thirty (30) day
period, no Event of Default shall be deemed to occur so long as Lessee commences
good faith efforts to cure within such thirty (30) day period and thereafter
diligently pursues such efforts to completion.

On the occurrence of an Event of Default Lessor may, at its option, terminate
this Lease by giving notice of such termination to Lessee, and with or without
termination, Lessee shall have all other remedies available at law or in equity
on account of such Event of Default. All such remedies may be exercised
cumulatively and concurrently without the requirement of an election of
remedies.

23.          ASSIGNMENT. This Lease shall not be assigned by Lessee, in whole or
in part, without the prior written consent of Lessor, which written consent
shall not be unreasonably

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

withheld. Subject to the foregoing, this lease and all its terms, conditions and
stipulations shall extend and be binding upon all successors of Lessor or
Lessee. Lessor expressly reserves the right to sell, lease, or otherwise
transfer any interest in the Leased Premises, except the interest conveyed in
this Lease, without the consent of Lessee. Lessor shall give Lessee notice in
writing of such transfer and Lessee shall have no direct obligation under the
terms of this Lease to such transferee until such notice is given.

24.          ATTORNEY'S FEES. In any suit, action or appeal therefrom to enforce
or interpret this Agreement, the substantially prevailing party shall be
entitled to recover its costs and expenses incurred therein, including
reasonable attorneys' fees and other costs of litigation.

25.          VENUE AND JURISDICTION. Venue in any action under this Lease shall
be in Cowlitz, Lewis or King County, Washington, at the election of Lessor. Each
of the parties irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Washington and of the
United States of America located in the State of Washington for any litigation
arising out of or relating to this Lease and agrees not to commence any
litigation relating to the Lease except in such courts, waives any objection to
the laying of venue of any such litigation in such courts, and agrees not to
plead or claim that such litigation brought in such courts has been brought in
an inconvenient forum.

26.          COAL MINING RIGHTS. Lessor reserves the right to develop or lease
to others, its mineral rights other than that which is specifically leased
herein for surface, auger, or underground mining operations located on the
Leased Premises. Lessor recognizes the potential conflicts and hazards between
the drilling for coal bed methane and coal mining on the same lands. Lessor will
notify Lessee in writing and arrange a meeting with the Lessee to discuss
pertinent issues, prior to entering into a lease with others for the purpose of
coal mining, in order to avoid possible conflicts, hazards and risks associated
therewith. Though it is currently anticipated that the primary target areas for
the oil, gas and coal bed methane gas drilling and production activities will
not coincide with those areas anticipated for other mining activity, in the
event of underground coal mining operations, Lessee and Lessor agree to work
cooperatively in the planning, engineering, and design of the mining, drilling,
capping, plugging and productive facilities on an area by area basis so as to
not unreasonably interfere with the operations of the other.

27.          EXCULPATION. Lessor shall not be responsible or liable in any
manner for any damage whatsoever to any property of the Lessee, real or
personal, resulting from fires upon the Leased Premises or upon Lessor's lands
adjacent thereto, or from any other cause, unless such injury or damage is
caused by the gross negligence, recklessness, or willful misconduct of Lessor or
its employees or agents, nor shall Lessor be liable for any damage or injuries
to employees, agents, contractors, licensees, or invitees of Lessee, however
caused.

28.          AS IS - WITH ALL FAULTS. Lessor does not guarantee and shall not be
responsible for failures caused by natural occurrences or by the unstable nature
of the Leased Premises. Lessor makes no representation or warranty about the
physical or geological condition of the Leased Premises or their suitability for
oil and gas exploration and production. Lessee accepts the Leased Premises AS IS
and WITH ALL FAULTS and expressly assumes the risks associated with operating on
the Leased Premises.

 

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

29.          FORCE MAJEURE. All express or implied covenants of this lease,
other than the obligation to make monetary payments when due shall be subject to
all federal and state laws and regulations, and this Lease shall not be
terminated, in whole or in part, nor Lessee held liable for damages, for failure
to comply therewith, if compliance is prevented by, or if such failure is the
result of, any such law or regulation, or is prevented by an act of God, an act
of war, an act of the public enemy, blockade, public riot, lightning, fire,
storm, explosion, flood or other act of nature, labor disputes, failure of
transportation, or other causes beyond the reasonable control of Lessee.
Notwithstanding anything contained herein to the contrary, Lessee shall provide
written notice to Lessor of any claim of suspension or excuse of Lessee's
obligations under this Paragraph 29 specifying with particularity the act,
event, or condition giving rise to such claim of suspension or excuse and
specifying the date on which such act, event, or condition arose. The
obligations of Lessee under this Lease shall not be suspended or excused
pursuant to this Paragraph 29 unless and until such written notice to Lessor is
given and shall not be suspended or excused by any act, event, or condition as
to which Lessor has not been so notified. Likewise, this Lease shall not
terminate by the improper refusal or undue delay by any governmental agency
issuing a necessary approval, license or permit applied for by Lessee; equipment
failures; and inability to obtain materials in the open market; provided that no
such delay shall excuse any payment due under this Lease. Lessee shall use all
reasonable diligence to remove the force majeure as quickly as possible, If the
period of suspension due to force majeure commences more than 120 days prior to
the end of the primary term of this Lease, then that period of suspension shall
be added to the primary term. If the period of suspension commences less than
120 days prior to the end of the primary term or at any time after the primary
term, then this Lease shall not terminate if Lessee shall commence or resume
operations within 120 days after the end of the period of suspension. Nothing in
this section shall be construed to relieve Lessee of its obligations to protect
against undue waste, damage, or injury or to make any monetary payment when due.

30.          NOTICE. All written notices permitted or required by this lease to
be given Lessor and Lessee shall be sent to their respective addresses listed in
Section 1 above, shall be sent by certified United States mail or commercial
courier service, and shall identify this lease by date, parties, description and
any recording data; provided that either party may change such notice address by
giving written notice to the other party specifying the new address. Notices
given by certified mail shall be deemed given three (3) business days after
mailing. Notices given by commercial courier shall be deemed given on delivery
to the specified address.

31.

TIME OF ESSENCE. Time is of the essence in the performance of this Lease.

32.         WAIVER. Except as otherwise provided in this Lease, any failure of
any party to comply with any obligation, covenant, agreement or condition may be
waived by the party entitled to the benefits of such performance only by a
written instrument signed by the party granting such waiver, but such waiver of
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent failure to comply with the terms
of this Lease.

33.          GOVERNING LAW. This lease shall be governed and construed in
accordance with the laws of the State of Washington without giving effect to the
principles of conflicts of law.

 

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

34.          ENTIRE AGREEMENT. This Oil and Gas Lease, including the attached
Exhibit A, contains the entire agreement of the parties. There are no other
conditions, agreements, representations, warranties or understandings, expressed
or implied.

The parties have caused this Oil and Gas Lease to be executed and effective this
_____day of __________, 200__.

SIGNATURES

 

 

 

LESSOR

 

LESSEE

 

 

 

Pope Resources L.P.

 

Cascadia Energy Corp.

 

 

 

 

 

 

By _______________________________

 

By ________________________________

 

 

 

Title: _____________________________

 

Title: ______________________________

 

 

 

EXHIBITS

Exhibit A - Legal Description of Leased Premises

 

 

 


--------------------------------------------------------------------------------



 

 

 

STATE OF WASHINGTON

)

)

)

 

 

ss.

COUNTY OF KING

On this ____ day of ________________________, 2006, before me, a Notary Public
in and for the State of Washington, personally appeared
____________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person who signed this instrument; on
oath stated that he/she was authorized to execute the instrument as general
partner of Pope Resources L.P., a Washington limited partnership; acknowledged
said instrument to be HIS OR HER free and voluntary act and deed, as general
partner, for the uses and purposes therein mentioned.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

 

 

NOTARY PUBLIC in and for the State of Washington, residing at
____________________
My appointment expires ____________________
Print Name ______________________________

 

STATE OF WASHINGTON

)

)

)

 

 

ss.

COUNTY OF KING

On this ____ day of ________________________, 2006, before me, a Notary Public
in and for the State of Washington, personally appeared
___________________________, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person who signed this instrument; on
oath stated that he/she was authorized to execute the instrument, and
acknowledged it as the _____________________ of Cascadia Energy Corp. to be the
free and voluntary act and deed of said corporation for the uses and purposes
mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

 

 

NOTARY PUBLIC in and for the State of Washington, residing at
____________________
My appointment expires ____________________
Print Name ______________________________

 

 


--------------------------------------------------------------------------------



 

 

[f8k06may22ex10_1img1.jpg]


 

 

 

 